                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

SANTANDER BANK, NA,                         *

       Plaintiff,                           *
                                                           Civil Action No. RDB-17-00374
       v.                                   *

MARK GAVER, et al.,                         *

       Defendant.                           *

*      *       *      *      *     *   *  *   *   *                       *       *      *
                                 MEMORANDUM ORDER

       Plaintiff Santander Bank, N.A. (“Santander” or “Plaintiff”) brings this action against

Defendants Mark Gaver (“Mr. Gaver”), his companies Gaver Properties, LLC, Gaver

Consulting, LLC, Fawley Family Partnership, LLC, and Pelican Colony Partnership, LLC

(collectively, the “LLC Defendants”), as well as his former spouse, Donna Gaver (“Ms.

Gaver”). (Am. Compl., ECF No. 39.) This case follows federal criminal proceedings in which

Mr. Gaver was accused of perpetuating a fraudulent scheme to obtain a $50 million line of

credit from Santander by submitting false financial statements. On August 1, 2018 Mr. Gaver

was convicted of eight counts of bank fraud in violation of 18 U.S.C. § 1344 and two counts

of money laundering in violation of 18 U.S.C. § 1957. (Jury Verdict, ECF No. 58; Judgment,

ECF No. 106, United States v. Gaver, RDB-17-640.) Now, Santander brings this civil action to

recuperate an outstanding loan balance of nearly $50 million from Gaver, his affiliated entities,

and Ms. Gaver. (ECF No. 91-1, at ¶ 112.)

       Currently pending before this Court is Plaintiff’s Motion for Leave to File Second

Amended Complaint (ECF No. 91); Plaintiff’s Motion for Default Judgment against


                                                1
Defendants Mark Gaver, Gaver Properties, LLC, Gaver Consulting, LLC, Fawley Family

Partnership, LLC, and Pelican Colony Partnership, LLC. (ECF No. 96); and Defendant Mark

Gaver’s pro se Motion for Contempt of Court against Ms. Gaver. (ECF No. 101). The parties’

submissions have been reviewed, and no hearing is necessary. See Local Rule 105.6 (D. Md.

2018). For the reasons stated below, Plaintiff’s Motion for Leave to File Second Amended

Complaint (ECF No. 91) is GRANTED; Plaintiff’s Motion for Default Judgment (ECF No.

96) is DENIED as MOOT and WITHOUT PREJUDICE; the Clerk’s Entries of Default

(ECF Nos. 69, 73) are SET ASIDE; and Defendant Mark Gaver’s Motion for Contempt of

Court (ECF No. 101) is DENIED.

                                     BACKGROUND

       This case arises from Santander’s contention that Defendant Mark Gaver submitted

fraudulent financial statements to obtain a credit line for his company, Gaver Technologies

(“GTI”). In 2009, Mr. Gaver allegedly obtained an $18.5 million line of credit for GTI,

secured by GTI’s business assets. (Second Am. Compl. at ¶¶ 1, 18, ECF No. 91-1.) Over the

next several years, he requested and obtained increases to this credit line. (Id.) These

transactions were documented in loan agreements and notes entered into by the parties. (Id.

at ¶¶ 28-35.) In March 2016, Santander increased the credit line to $50 million, as documented

in an Eighth Amended and Restated Loan Agreement dated March 15, 2016 (the “Loan

Agreement”) and a Ninth Amended and Restated Revolving Lice of Credit Note dated as of

March 15, 2016 (the “2016 Note”). (ECF No. 91-1, at 35.)

       Mr. Gaver obtained the line of credit and subsequent increases to the line of credit by

submitting forged financial statements, designed to appear as though they had been prepared


                                              2
by Grant Thornton LLP, a recognized and respected accounting firm. (Id. at ¶ 2.) The

purportedly audited financial statements grossly inflated GTI’s financial health, showing

strong revenue growth and substantial accounts receivable from contracts with federal

agencies. (Id.) For example, GTI’s 2008 financial statements showed revenue of $88.6 million

and accounts receivable of $28 million. (Id. at ¶ 3.) In reality, GTI only had revenues of $5.8

million and accounts receivable of $530,000.00. (Id.) Santander relied on the financial

statements’ representations to fix the size of the line of credit. (Id. at ¶¶ 4.) Because Santander

was willing to extend credit up to 80% of the assets securing the loan, GTI’s representations

about its accounts receivable balance dictated the size of the line of credit Santander was

willing to offer. (Id. at ¶ 22.)

        The revolving line of credit funded GTI’s operating account and payroll account

located at Santander. (Id. at ¶ 37.) The funds from these accounts were also used to make

payments against the credit line; at the end of each day, the accounts were “swept” by

Santander to pay down the line of credit and achieve a zero balance. (Id. at ¶ 37.) As the sole

shareholder and CEO of GTI, Mr. Gaver allegedly exercised complete control over the

operations of the company, including control over GTI’s operating account and payroll

account. (Id. at ¶ 41.) From July 2013 to November 2016, Mr. Gaver allegedly caused GTI to

draw on the GTI operating account at Santander by issuing checks to himself totaling

$2,919,000.00. (Id. at ¶ 43.) At various other times, Mr. Gaver allegedly caused GTI to issue

checks to corporate entities which he owned in whole or in part, namely: Gaver Properties,

Gaver Consulting, Fawley Family Partnership and Pelican Colony Partnership (the “LLC

Defendants”). (Id. at ¶¶ 8-11; 45-51.)


                                                3
           Donna Gaver allegedly benefitted from her former husband’s scheme and used divorce

proceedings to obtain additional funds owed to Santander. From 2009 to 2016, payments

from GTI represented the vast majority of the Gaver family’s income. (ECF No. 64.) In 2010

and 2011, Ms. Gaver was listed as an employee of GTI and allegedly received payments

totaling $362,500 directly from the company. (Id.) In July 2015, Ms. Gaver filed a petition for

divorce in the Circuit Court for Lee County, Florida, resulting in a “bitter and contentious”

divorce proceeding. (Id. at ¶ 52.) Despite learning of the fraud by no later than December

2016, Gaver allegedly used the divorce proceedings to obtain control over the payments from

GTI and property purchased using payments from GTI. (Id. at ¶ 68.) Beginning in December

2015, Ms. Gaver allegedly arranged to receive payments from GTI, Gaver Properties, and

Fawley Family Partnership, LLC totaling more than $1 million. (Id. at ¶¶ 72-76.) In some

cases, the payments were allegedly made to an escrow fund used in Ms. Gaver’s divorce

proceedings (Id. at ¶¶ 72-75.) On other occasions, funds were allegedly transferred directly to

a bank account in her name (Id. at ¶ 76.)

           Santander claims that about $50 million remains outstanding on the loan. (Id. at ¶ 112.)

On February 8, 2017, the bank commenced this lawsuit against Mark Gaver and his affiliated

entities,1 alleging that he is personally liable for the outstanding loan balance. (ECF No. 1.)

On July 5, 2017, Mr. Gaver, acting pro se, timely filed a Motion to Dismiss (ECF No. 36.) On

week later, Plaintiff served Mr. Gaver with an Amended Complaint. (ECF Nos. 39, 61.) Once

again, acting pro se, Mr. Gaver timely filed a Motion to Dismiss the Amended Complaint, which




1   Because Santander believes that GTI is insolvent, it has not sued this entity. (ECF No. 91-1, at ¶ 4.)

                                                          4
Judge J. Frederick Motz of this Court subsequently denied on September 28, 2017.2 (ECF

Nos. 54, 59.) Following these Motions, neither Mr. Gaver nor the LLC Defendants filed an

Answer or otherwise responded to the Complaint.

          On October 10, 2017, Plaintiff filed four separate Motions for Clerk’s Entry of Default

against each LLC Defendant for failing to respond to the First Amended Complaint. (ECF

Nos. 64, 65, 66, 67.) On November 14, 2017, Plaintiff filed a Motion for Clerk’s Entry of

Default against Mr. Gaver on this same basis. (ECF No. 71.) On November 16, 2017, default

was entered against Mr. Gaver for failing to respond to the First Amended Complaint. (ECF

No. 73.) In separate Motions, both Mr. Gaver and Gaver Properties, LLC moved to set aside

the entries of default against them. (ECF Nos. 68, 81.) This Court denied both motions in

separate Memorandum Orders (ECF Nos. 75, 90.)

          On April 16, 2018 Santander filed a Motion for Leave to File Second Amended

Complaint, which would add actual and constructive fraudulent conveyance claims against Ms.

Gaver pursuant to the Maryland Uniform Fraudulent Conveyance Act (“MUFCA”), Md. Code

Ann., Comm. Law § 15-201, et seq., and the Florida Fraudulent Transfer Act (“FFTA”), Fla.

Stat. § 726.01, et seq. (ECF Nos. 91, 91-2.) Only Ms. Gaver opposes this Motion. (ECF No.

93.) On June 15, 2018 Santander moved for a Default Judgment against Mr. Gaver and the

LLC Defendants based on their failure to plead or otherwise defend in response to the First

Amended Complaint. (ECF No. 96, at 4.) Defendant Gaver Properties, LLC opposes the

Motion for Default Judgment. (ECF No. 97.) On August 1, 2018 a jury convicted Mr. Gaver

of eight counts of bank fraud and two counts of engaging in monetary transactions in property


2   On October 16, 2017, this case was reassigned from Judge J. Frederick Motz to the undersigned.

                                                       5
derived from specified unlawful activity. See United States v. Mark Gaver, RDB-17-0640. From

his prison cell, Mr. Gaver, has filed a handwritten Motion for Contempt of Court against

Donna Gaver and her Florida divorce attorney, Herman Tarnow. (ECF No. 101.) Ms. Gaver

opposes the Motion. (ECF No. 102.)

                                 STANDARD OF REVIEW

       A plaintiff may amend his or her complaint once as a matter of course before a

responsive pleading is served, or within twenty-one days of service of a responsive pleading

or motion under Federal Rule of Civil Procedure 12(b), (e), or (f), whichever is earlier. Fed. R.

Civ. P. 15(a). While Rule 15(a) requires that leave “shall be freely given when justice so

requires,” id., a district court may deny leave to amend “when the amendment would be

prejudicial to the opposing party, the moving party has acted in bad faith, or the amendment

would be futile.” Equal Rights Center v. Niles Bolton Assocs., 602 F.3d 597, 603 (4th Cir. 2010).

“Whether an amendment is prejudicial will often be determined by the nature of the

amendment and its timing.” Laber v. Harvey, 438 F.3d 404, 427 (4th Cir. 2006). An amendment

is futile “when the proposed amendment is clearly insufficient or frivolous on its face.” Johnson

v. Oroweat Foods Co., 785 F.2d 503, 510 (4th Cir. 1986). As this Court has repeatedly explained,

an amendment is insufficient or frivolous if it would not survive a motion to dismiss. See, e.g.,

Whitaker v. Ciena Corp., RDB-18-0044, 2018 WL 3608777, at *3 (D. Md. July 27, 2018) (citing

Tawaab v. Virginia Linen Service, Inc., 729 F. Supp. 2d 757, 770 (D. Md. 2010).

       Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal of a

complaint if it fails to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).

The purpose of Rule 12(b)(6) is “to test the sufficiency of a complaint and not to resolve


                                                6
contests surrounding the facts, the merits of a claim, or the applicability of defenses.” Presley

v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006). While a complaint need not include

“detailed factual allegations,” it must set forth “enough factual matter (taken as true) to

suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is

improbable and . . . recovery is very remote and unlikely.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555-56 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff cannot rely on

bald accusations or mere speculation. Twombly, 550 U.S. at 555.

       In reviewing a Rule 12(b)(6) motion, a court “‘must accept as true all of the factual

allegations contained in the complaint’” and must “‘draw all reasonable inferences [from those

facts] in favor of the plaintiff.’” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435,

440 (4th Cir. 2011) (citations omitted); Hall v. DirectTV, LLC, 846 F.3d 757, 765 (4th Cir.

2017). However, a court is not required to accept legal conclusions drawn from those facts.

Iqbal, 556 U.S. at 678. “A court decides whether [the pleading] standard is met by separating

the legal conclusions from the factual allegations, assuming the truth of only the factual

allegations, and then determining whether those allegations allow the court to reasonably

infer” that the plaintiff is entitled to the legal remedy sought. A Society Without A Name v.

Virginia, 655 F.3d 342, 346 (4th Cir. 2011), cert. denied, 566 U.S. 937 (2012).

       Rule 9(b) of the Federal Rules of Civil Procedure requires that “the circumstances

constituting fraud be stated with particularity.” Fed. R. Civ. P. 9(b). The rule “does not require

the elucidation of every detail of the alleged fraud, but does require more than a bare assertion

that such a cause of action exists.” Mylan Labs., Inc. v. Akzo, N.V., 770 F. Supp. 1053, 1074

(D. Md. 1991). To satisfy the rule, a plaintiff must “identify with some precision the date,


                                                  7
place and time of active misrepresentations or the circumstances of active concealments.”

Johnson v. Wheeler, 492 F. Supp. 2d 492, 509 (D. Md. 2007). As the United States Court of

Appeals for the Fourth Circuit stated in United States ex rel. Nathan v. Takeda Pharmaceuticals

North America, Inc., 707 F.3d 451 (4th Cir. 2013), the aims of Rule 9(b) are to provide notice to

defendants of their alleged misconduct, prevent frivolous suits, eliminate fraud actions where

all the facts are learned after discovery, and protect defendants from harm to their goodwill

and reputation. 707 F.3d at 456 (citation omitted).

                                         ANALYSIS

   I.      Plaintiff’s Motion for Leave to File Second Amended Complaint is Granted.

        Santander seeks to file a Second Amended Complaint to assert two new claims against

Ms. Gaver: an actual fraudulent conveyance claim (Count VIII) and a constructive fraudulent

conveyance claim (Count IX). Ms. Gaver argues that Santander’s amendment is the product

of undue delay, bad faith, and is futile. Specifically, Ms. Gaver claims that Santander has long

been aware of the allegations it seeks to add to support its new fraud claims and that its delay

tactics constitute bad faith. (ECF No. 93, at 2.) Additionally, Ms. Gaver argues that Santander

has failed to satisfy the rigorous pleading standards of Rule 9(b) because it has merely parroted

the elements of the fraudulent conveyance cause of action without providing sufficient factual

support. (Id. at 4.) She further argues that the fraudulent conveyance claims are futile because

Santander has not obtained a money judgment against Gaver Properties or Fawley Family

Partnership (“FFP”). (Id.) Santander replies that it has not acted in bad faith because the new

fraudulent conveyance claims against Ms. Gaver are based on facts which came to light after

it filed its First Amended Complaint on July 10, 2017. (ECF No. 95, at 2.) The bank further


                                               8
argues that its new claims would not be futile, as it has included sufficient factual allegations

to survive a motion to dismiss and need not obtain a money judgment to bring a fraudulent

conveyance claim. (Id. at 3-4.)

   A. Santander has not acted in bad faith.

       Ms. Gaver seeks to impute bad faith upon Santander, citing only the fact that the bank

was aware of the divorce proceedings before the First Amended Complaint was filed in July

2017. (ECF No. 93, at 2.) Delay alone, absent an “obvious design by dilatoriness to harass

the opponent” cannot amount to bad faith. Davis v. Piper Aircraft Corp., 615 F.2d 606, 613 (4th

Cir. 1980). In this case, Santander has not exhibited bad faith by waiting to bring fraud claims

at this juncture.   The Second Amended Complaint contains new allegations that GTI

transferred $300,000.00 to Ms. Gaver between July 2017 and October 2017. (Id. at ¶ 76.) As

these transfers allegedly occurred after the First Amended Complaint was filed in July 2017,

Santander could not have included them in its prior amendment. Santander further explains

that it waited to bring the new fraud claims, which are subject to heighted pleading

requirements under Rule 9(b), until it could obtain additional information to support them.

The bank explains that the details of these transactions were obscured from view while the

Florida divorce proceedings were on-going. Only after a final judgment was entered on

October 26, 2017, could Santander use the public docket to obtain the details of these

transactions.

   B. Santander has adequately pled claims of actual and constructive fraudulent
      conveyance.

       Ms. Gaver argues that Santander has failed to state a claim because the proposed

Complaint lacks sufficient factual detail and hews too closely to the elements of a fraudulent

                                               9
conveyance cause of action. (ECF No. 93, at 3-4.) To sufficiently allege fraud pursuant to the

dictates of Rule 9(b), the plaintiff must set out in detail the “circumstances constituting fraud”

but “intent, knowledge, and other conditions of a person’s mind may be alleged generally.”

Fed. R. Civ. P. 9(b). To state a claim of fraudulent conveyance pursuant to the Maryland

Uniform Fraudulent Conveyance Act (“MUFCA”), Md. Code Ann., Comm. Law § 15-201, et

seq.,3 the plaintiff must allege that “a creditor-debtor relationship exists and that the debtor has

fraudulently transferred assets.” Nat’l Mortg. Warehouse, LLC v. Trikeriotis, 201 F. Supp. 2d 499,

502 (D. Md. 2002) (quoting Dixon v. Bennett, 72 Md. App. 620, 531 A.2d 1318, 1320 n.2 (1987).

Pursuant to the MUFCA, “every conveyance made . . . with actual intent, as distinguished

from intent presumed in law to hinder, delay, or defraud present or future creditors, is

fraudulent as to both present and future creditors.” Md. Code Ann., Com. Law § 15-207.

Additionally, “[e]very conveyance made . . . without fair consideration when the person who

makes the conveyance . . . intends or believes that he will incur debts beyond his ability to pay

as they mature, is fraudulent as to both present and future creditors.” Id. at § 15-206.

        A plaintiff sufficiently pleads a fraudulent conveyance claim under the MUFCA by

describing the transactions which allegedly constitute a fraudulent conveyance, identifying the

participants in those transactions, and generally alleging that the transfers were made without

fair consideration. See Nat’l Mortg. Warehouse, 201 F. Supp. 2d at 505 (finding that plaintiff-

creditor had sufficiently pled a fraudulent conveyance claim against the wife of the debtor’s

agent because it described the allegedly fraudulent transactions, identified the participants to


3The following analysis applies equally to the Florida Uniform Fraudulent Conveyance Act, which does not
differ from the Maryland statute in any material respect for the purposes of this motion. See Fla. Stat. §
726.105.

                                                    10
the transactions, alleged that the transfers were without fair consideration, and indicated that

the debtor was rendered unable to pay what it owed to its creditor); Fenzel v. Group2 Software,

LLC, DKC-13-0379, 2014 WL 2882956, at *2-3 (D. Md. June 24, 2014) (finding that plaintiff-

creditor satisfied the requirements of Rule 9(b) by identifying the participants, alleging that the

transfers were without fair consideration, and indicating that the transfers were made to

hinder, delay, or defraud the plaintiff by making his ownership interest in the defendant-debtor

worthless and rendering the debtor unable to pay its debts to the plaintiff-creditor).

       In this case, the Second Amended Complaint alleges that Ms. Gaver obtained

fraudulent transfers on several occasions. (ECF No. 91-1, at ¶¶ 72-76.) The Second Amended

Complaint specifies the dates on which the alleged transfers occurred (ranging from December

10, 2015 to October 2017) and the parties to the transfers (FFP, Graver Properties, GTI, and

Ms. Gaver). Santander further alleges that she received these funds for “less than reasonably

equivalent value or fair consideration.” (Id. at ¶ 116, 122.) Because these allegations state with

particularity the circumstances giving rise to the alleged fraud, the fraudulent conveyance

claims are not futile. Moreover, while Santander only generally alleges that these transfers

were made with “intent to hinder, delay or defraud creditors,” these allegations suffice at this

stage, as “intent, knowledge, and other conditions of a person’s mind may be alleged

generally.” Fed. R. Civ. P. 9(b).

       Santander additionally argues that the fraudulent conveyance claims are futile because

Santander has not yet obtained money judgments against Gaver Properties or Fawley Family

Partnership. (ECF No. 93, at 4.) Contrary to the allegations of the proposed Second Amended

Complaint, she argues that Gaver Property and FFP are not “liable for aiding and abetting”


                                                11
the fraud against Santander because Santander has not obtained a money judgment against

these entities. (ECF No. 91-1, at ¶¶ 128, 135.) Santander, however, is not required to plead

that it has obtained a money judgment to bring these claims. Under Maryland law, any creditor

may bring a fraudulent conveyance claim to protect its loan. Its claim to the transferred assets

need not have matured, and certainly need not have ripened into a money judgment. See In re

Int’l Loan Network, Inc., 160 B.R. 1, 18 (Bankr. D.D.C. 1993) (“Under Maryland law . . . any

creditor in existence at the time of the challenged conveyance may invoke the Maryland

Fraudulent Conveyance Act even though their claim has not yet matured.”). Accordingly,

Santander’s fraudulent conveyance claims are not futile. As Santander has neither acted in bad

faith nor asserted futile claims, leave to file a Second Amended Complaint is GRANTED.

   II.      Plaintiff’s Motion for Default Judgment is Denied as Moot.

         Two months after filing its Motion for Leave to File Second Amended Complaint,

Santander has filed a Motion seeking a default judgment against Mark Gaver and the LLC

Defendants in the amount of $52,946,189.98 based on their failure to respond to the Amended

Complaint. An amended complaint supersedes the prior operative complaint, rendering it of

no legal effect. Young v. City of Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001). Accordingly,

the filing of an amended complaint renders pending motions for default judgment moot and

requires previous entries of default to be set aside. See, e.g., Allstate Ins. Co. v. Yadgarov, 11-CV-

6187 (PKC)(VMS), 2014 WL 860019, at *8 n.11 (E.D.N.Y. March 5, 2014) (collecting cases

from across the country). Because this Court is granting Plaintiff leave to file a Second

Amended Complaint, the Motion for Default judgment is DENIED as MOOT and

WITHOUT PREJUDICE. Furthermore, the clerk’s entries of default (ECF Nos. 69, 73) are


                                                 12
SET ASIDE. Should Defendants fail their obligation to respond to the Second Amended

Complaint, Santander may once again seek an entry of default and a default judgment.

   III.    Defendant Mark Gaver’s Motion for Contempt is Denied.

       Mark Gaver seeks an Order holding in contempt of court his former spouse and co-

defendant, Donna Gaver, as well as her Florida divorce attorney, Herman Tarnow. (ECF No.

101, at 1.) He argues that Ms. Gaver, with the assistance of Mr. Tarnow, violated this Court’s

Temporary Restraining Order (“TRO”) of February 17, 2017 by using her divorce proceedings

to dissipate assets held by the LLC Defendants. (Id. at 2-3.) He requests various forms of

relief “to the benefit of Santander,” including a hearing requiring the attendance of Ms. Gaver

and Mr. Tarnow; an order directing Ms. Gaver and Mr. Tarnow to produce certain documents;

and the forfeiture of all assets related to the fraud he allegedly committed. (Id. at 5.)

       Mr. Gaver’s patently vindictive Motion, designed to benefit his adversary at his ex-

wife’s expense, must be denied. To establish civil contempt, Mr. Gaver “must establish each

of the following elements by clear and convincing evidence: (1) the existence of a valid decree

of which the alleged contemnor had actual or constructive knowledge; (2) that the decree was

in the movant’s ‘favor’; (3) that the alleged contemnor by its conduct violated the terms of the

decree, and had knowledge (at least constructive knowledge) of such violations; and (4) that

movant suffered harm as a result.” Schwartz v. Rent-A-Wreck of America, 261 F. Supp. 3d 607,

612 (D. Md. 2017) (quoting Ashcraft v. Conoco, Inc., 218 F.3d 288, 301 (4th Cir. 2000).

       In this case, Mr. Gaver cannot seek a contempt order because the TRO he desires to

enforce was not entered in his favor. On February 17, 2017 this Court entered a TRO

temporarily enjoining Mr. Gaver and Pelican Colony Partnership, LLC from “transferring or


                                                13
otherwise dissipating monies received from Gaver Technologies” and “transferring or

otherwise dissipating monies received, directly or indirectly, from the line of credit issued by

Santander.” (ECF No. 7-1.) As the TRO was designed to restrain Mr. Gaver from making

unlawful transfers and in no way inured to his benefit, his Motion for Contempt is DENIED.

       For these reasons, it is HEREBY ORDERED this 7th day of March, 2019 that:

   1. Plaintiff’s Motion for Leave to File Second Amended Complaint (ECF No. 91) is

       GRANTED;

   2. Plaintiff’s Motion for Default Judgment (ECF No. 96) is DENIED as MOOT and

       WITHOUT PREJUDICE;

   3. The Clerk’s Entries of Default (ECF Nos. 69, and 73) are SET ASIDE;

   4. Defendant Mark Gaver’s Motion for Contempt of Court (ECF No. 101) is DENIED;

       and

   5. The Clerk of Court shall transmit a copy of this Order to counsel of record.


                                                           ______/s/__________________
                                                           Richard D. Bennett
                                                           United States District Judge




                                              14
